 Case: 1:69-cv-02145 Document #: 6898 Filed: 06/02/20 Page 1 of 3 PageID #:63992




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MICHAEL L. SHAKMAN and,                              )
PAUL M. LURIE, et. al.,                              )
                                                     )
                      Plaintiffs,                    )       No. 69 C 2145
                                                     )
       v.                                            )
                                                     )       Judge Edmond E. Chang
THE DEMOCRATIC ORGANIZATION                          )
OF COOK COUNTY, et. al.,                             )
                                                     )
                      Defendants.                    )
                                                     )

                  MOTION TO REASSIGN BASED ON RELATEDNESS

       NOW COMES Defendant Cook County Recorder of Deeds Office (“the Recorder’s

Office”), and Defendant Cook County as indemnitor (collectively “Defendants”), by Kimberly M.

Foxx, Cook County State’s Attorney, through her assistant Kathleen C. Ori, and respectfully

request that Pillows and Wilson v. Cook County Recorder of Deeds and Cook County, No. 18-cv-

7497, currently pending before Magistrate Judge Heather K. McShain, be reassigned to this Court

based on relatedness to this matter pursuant to L.R. 40.4.

                                        BACKGROUND

       Plaintiffs Khesi Pillows and Tiffany Wilson (“Plaintiffs”) filed complaint against

Defendants, where they allege they were terminated from the Recorder’s Office in violation of the

Shakman Decree. The case has been assigned the case number No. 18-cv-7497 and the operative

complaint is attached as Exhibit A.

       On April 11, 2019, Defendants moved to reassign the matter to Magistrate Judge Sidney

Schenkier based on relatedness, as he was presiding over the various Supplemental Relief Orders

entered in this matter. (Dkt. No. 6291). On April 23, 2019, Judge Schenkier granted the motion

                                                 1
  Case: 1:69-cv-02145 Document #: 6898 Filed: 06/02/20 Page 2 of 3 PageID #:63993




to reassign the case based on relatedness pursuant to L.R. 40.4. (Dkt. No. 6304). Judge Schenkier

has since retired from the bench and this matter was reassigned to Magistrate Judge McShain on

May 20, 2020. Defendants once again move to reassign the matter based on relatedness.

         Local Rule 40.4 provides for reassignment of related cases to effectively promote “efficient

use of judicial resources by minimizing the duplication of effort on cases that have a great deal in

common.” Glob. Patent Holdings, LLC v. Green Bay Packers, Inc., No. 00 C 4623, 2008 U.S.

Dist. LEXIS 33296, at *6 (N.D. Ill. Apr. 23, 2008). Reassignment is appropriate where the

requirements of Local Rule 40.4(a) and (b) are satisfied. River Vill. W. LLC v. Peoples Gas Light

& Coke Co., No. 05 C 2103, 2007 U.S. Dist. LEXIS 98507, at *4 (N.D. Ill. Feb. 14, 2007).

         Local Rule 40.4 (a) provides that civil cases are related under the Rule where one or more

of the following conditions is met: “(1) the cases involve the same property; (2) the cases involved

some of the same issues of fact or law; (3) the cases grow out of the same transaction or occurrence;

or (4) in class action suits, one or more of the classes involved in the cases is or are the same.”

The Rules does not require compete identity of issues in order for case to be considered related.

Murry v. America’s Mortgage Bank, Inc., 2004 U.S. Dist. LEXIS 3148, at *6 (N.D. Ill. Feb. 27,

2004).

         Local Rule 40.4(b) further provides that a related action may be reassigned where each of

the following criteria is met: (1) both cases are pending in this Court; (2) the handling of both cases

by the same judge is likely to result in a substantial saving of judicial time and effort; (3) the earlier

case has not progressed to the point where designating a later filed case as related would be likely

to delay the proceedings in the earlier case substantially; and (4) the cases are susceptible of

disposition in a single proceeding.”




                                                    2
 Case: 1:69-cv-02145 Document #: 6898 Filed: 06/02/20 Page 3 of 3 PageID #:63994




         Here, the requirements of Local Rule 40.4(a) and (b) are easily met. Both Shakman v.

Democratic Organization of Cook County, et. al., No. 69-cv-2145 and Khesi Pillows and Tiffany

Wilson, vs. Cook County Recorder of Deeds Office and Cook County, No. 18-cv-7497 are presently

pending in the United States District Court for the Northern District of Illinois, Eastern Division.

The instant case involves some of the same issues of fact or law as Shakman and the Supplemental

Relief Order for the Recorder’s Office (“SRO”). [Dkt. no. 1831.] Plaintiff alleges, and Defendants

dispute, that Defendants violated the Shakman Decree by terminating Plaintiffs from their

positions with the Record’s Office based upon political reasons and factors.

         For these reasons, Defendants respectfully move to reassign Wilson and Pillows to this

Court.

                                              Respectfully submitted,


                                              KIMBERLY M. FOXX
                                              State’s Attorney of Cook County

                                      By:     /s/ Kathleen C. Ori
                                              Kathleen C. Ori
                                              Assistant State’s Attorney
                                              500 Richard J. Daley Center
                                              Chicago, Illinois 60602
                                              (312) 603-4635
                                              kathleen.ori@cookcountyil.gov




                                                 3
